            Case 4:18-cv-06712-PJH Document 1 Filed 11/05/18 Page 1 of 13




 1   HOYER & HICKS
     Richard A. Hoyer (SBN 151931)
 2   rhoyer@hoyerlaw.com
     Ryan L. Hicks (SBN 260284)
 3   rhicks@hoyerlaw.com
     Nicole B. Gage (SBN 318005)
 4   ngage@hoyerlaw.com
     4 Embarcadero Center, Suite 1400
 5   San Francisco, CA 94111
     tel (415) 766-3539
 6   fax (415) 276-1738
 7
     Attorneys for Plaintiff
 8   STEPHEN ANDERSON
 9
                                UNITED STATES DISTRICT COURT
10
                               NORTHERN DISTRICT OF CALIFORNIA
11
12   STEPHEN ANDERSON,                            Case No.
13                              Plaintiff,        COMPLAINT FOR DAMAGES:
                                                  1. Whistleblower Retaliation in
14                      vs.                           Violation of Sarbanes-Oxley
                                                  2. Retaliation in Violation of
15   SALESFORCE.COM, INC,                             California Labor Code §1102.5
                                                  3. Race Discrimination in Violation
16                              Defendant.            of FEHA
                                                  4. Disability Discrimination in
17                                                    Violation of FEHA
                                                  5. Failure to Accommodate in
18                                                    Violation of FEHA
                                                  6. Failure to Engage in the
19                                                    Interactive Process
                                                  7. Retaliation in Violation of FEHA
20                                                8. Interference in Violation of FMLA
                                                  9. Retaliation in Violation of FMLA
21                                                10. Interference in Violation of CFRA
                                                  11. Retaliation in Violation of CFRA
22
                                                  DEMAND FOR JURY TRIAL
23
24          Plaintiff STEPHEN ANDERSON (“Plaintiff” or “Mr. Anderson”) brings this action

25   against Defendant SALESFORCE.COM, INC (“Salesforce” or “Defendant”) and alleges as

26   follows:

27   ///

28   ///
     COMPLAINT FOR DAMAGES                                                                1
            Case 4:18-cv-06712-PJH Document 1 Filed 11/05/18 Page 2 of 13




 1                                         INTRODUCTION

 2   1.     Mr. Anderson began working at Salesforce in about June 2014. While at Salesforce,

 3   Mr. Anderson became concerned with several of the company’s accounting practices. Mr.

 4   Anderson complained several times that these accounting practices misrepresented the

 5   company’s profitability and violated federal securities law. In July 2016, Mr. Anderson notified

 6   senior management and the company purportedly conducted an investigation. However, two

 7   months after Mr. Anderson’s complaint, the company suspended him for allegedly indirectly

 8   threatening his manager in a conversation with his manager’s supervisor about his manager’s

 9   whistleblower retaliation. Mr. Anderson never threatened anyone, yet the company placed

10   him on leave for nearly a year while it “investigated.” In July 2017, the company claimed that

11   it eliminated Mr. Anderson’s position through automation, although his coworkers did not see

12   any evidence of the company automating his duties. Human resources stated that Mr.

13   Anderson could apply internally, except to any role that interacted with Marketing – meaning

14   that he could not apply to the jobs for which was most trained and qualified, and for which

15   Salesforce had hired him. This not only punished Mr. Anderson while rewarding the main

16   perpetrators of the accounting violations, but also relied on pernicious stereotypes about

17   Black men by implying that Mr. Anderson was a violent danger to the entire Marketing team.

18   Mr. Anderson diligently applied to almost 20 positions, yet did not receive a single interview.

19   On September 25, 2017, the company terminated him.

20                             PARTIES, JURISDICTION, AND VENUE

21   2.     Plaintiff was, at all relevant times herein, a resident of the State of California and

22   employed by Defendant Salesforce to work at offices in San Francisco, California.

23   3.     Defendant Salesforce sells enterprise software and services in California and

24   throughout the United States. At all relevant times, Salesforce was Plaintiff’s employer.

25   4.     The Sarbanes-Oxley Act and Family and Medical Leave Act (“FMLA”) authorize

26   private rights of action to recover damages. 18 U.S.C. §1514A and 29 U.S.C. §2617. This

27   Court therefore has original federal question jurisdiction under 28 U.S.C. §1331. This Court

28   has supplemental jurisdiction over the California state law claims under 28 U.S.C. §1367(a)
     COMPLAINT FOR DAMAGES                                                                         2
              Case 4:18-cv-06712-PJH Document 1 Filed 11/05/18 Page 3 of 13




 1   because they are so related to this action that they form part of the same case or controversy.

 2   5.       Venue in this district is proper pursuant to 28 U.S.C. §1391(b). At all material times,

 3   Plaintiff was an employee of Defendant in the geographic area encompassing the Northern

 4   District of the State of California where the violations took place.

 5                         EXHAUSTION OF ADMINISTRATIVE REMEDIES

 6   6.       Plaintiff filed a timely charge of discrimination against Defendant with the California

 7   Department of Fair Employment and Housing (“DFEH”). Plaintiff received a right-to-sue

 8   notice from DFEH dated September 12, 2018, and has commenced this action in a timely

 9   manner.

10   7.       On March 14, 2018, Mr. Anderson notified the Department of Labor and thus timely

11   complied with the whistleblower requirements of the Sarbanes-Oxley Act. The Secretary of

12   Labor has not issued a final decision within 180 days of Plaintiff’s complaint to the Secretary

13   of Labor. 18 U.S.C. §1514A(b). Plaintiff therefore elects to bring suit in United States district

14   court.

15                                     FACTUAL ALLEGATIONS

16   8.       Mr. Anderson is an experienced finance and marketing professional. He has a

17   business degree from UC Berkeley and a master’s degree from the University of San

18   Francisco. He has nearly two decades’ industry experience working in finance and marketing

19   for large technology companies such as Apple, Cisco, Hewlett-Packard, and NetApp.

20   9.       Mr. Anderson is African-American.

21   10.      In June 2014, Salesforce hired Mr. Anderson as a contractor. On March 23, 2015,

22   having assessed the quality of his work, Salesforce hired Mr. Anderson as a full-time

23   Marketing Operations Manager. His compensation included a salary, plus healthcare

24   benefits. He reported to Director of Marketing Operations, Cliff Hawkins. Mr. Anderson’s job

25   duties included planning, executing, and reporting the Non-Corporate Marketing budgets.

26   11.      Mr. Anderson enjoyed working at a fast moving and rapidly growing technology

27   company, and he excelled at Salesforce. He was also well liked and respected by his peers.

28   For example, six different coworkers wrote the following: (1) “Steve Anderson is one of my
     COMPLAINT FOR DAMAGES                                                                          3
            Case 4:18-cv-06712-PJH Document 1 Filed 11/05/18 Page 4 of 13




 1   favorite   folks   at   Salesforce.   Kind,   courteous,   responsive,   thoughtful,   dedicated,

 2   knowledgeable... the list goes on 'n' on. If he has any weaknesses, I have not yet experienced

 3   it;” (2) “Over my career I have worked with a lot of people in finance organizations and Steve

 4   is a standout;” (3) “I quickly became one of his biggest fans, something that remains true to

 5   this day. Some key reasons why: He was a fantastic business partner. Proactive and trusted,

 6   yes, and also patient, supportive, responsive, thoughtful;” (4) “Great attitude, polite, firm,

 7   follows the policy. He is great at what he does. Keeper.” (5) “Being in a position of enforcing

 8   deadlines is difficult. Steve is great at communicating the limits and maintaining them, which

 9   makes us learn the systems;” and (6) “He is extremely responsive and very patient in walking

10   me through many of the Marketing Ops processes.” In April 2016, the company awarded Mr.

11   Anderson a merit increase and a bonus.

12   12.    However, Mr. Anderson’s acknowledged dedication did not mean he was willing to

13   condone dishonesty in the company’s accounting. In fact, Mr. Anderson expressed repeated

14   concerns about the company’s accounting of expenses. Specifically, Mr. Anderson

15   complained about the company’s practice of creating accruals for products or services that

16   Salesforce never received, and the related practice of leaving open large purchase orders

17   long after it became clear that they would cost far less than originally anticipated. By leaving

18   the purchase orders open as an expense on the company’s books, Salesforce

19   misrepresented how close to its budget target it would finish each quarter. If the company

20   budgeted more than it spent, and thus its spending ran under its target, the company could

21   leave the purchase orders open as an expense on the books, making it falsely appear that

22   the company spent more money than it did. It could later recognize the expense at the true,

23   smaller amount in another more favorable quarter. If the company ran over budget, which

24   Mr. Hawkins and others called “running hot,” it could close the purchase order and

25   immediately recognize an expense credit to bring down the overall expenses closer to the

26   company target. Because Salesforce wanted to appear to investors to hit within 1 percent of

27   its earnings budget projections, it was helpful to have such “adjustments” in the expense

28   accounts. As a result, the company appeared to be more well-managed than it was.
     COMPLAINT FOR DAMAGES                                                                          4
            Case 4:18-cv-06712-PJH Document 1 Filed 11/05/18 Page 5 of 13




 1   13.   Mr. Anderson complained about these deceitful practices repeatedly to Mr. Hawkins

 2   and Mr. Hawkins’ supervisor, Senior Director, Marketing Business Planning, Ajit Deshpande.

 3   However, Mr. Hawkins and Mr. Deshpande resisted Mr. Anderson’s attempts to fix the

 4   accounting issues. Mr. Deshpande complained that closing the existing purchase orders

 5   around the same time would be too disruptive and would leave too big an impact on the

 6   company’s books.

 7   14.   On July 21, Mr. Anderson met with Mr. Hawkins to discuss Mr. Anderson’s 360

 8   performance feedback, which was uniformly positive. At the meeting, however, Mr. Hawkins

 9   did not provide any co-worker feedback and instead accused Mr. Anderson of having his own

10   “agenda.” He claimed that Mr. Anderson was trying to steer the direction of the Marketing

11   Operations group and that he was not a team player. Mr. Anderson was surprised by this

12   unexpected criticism. Mr. Anderson stated that he was merely trying to make the accounting

13   repeatable and auditable and that it was in Salesforce’s best interests to do so. But, Mr.

14   Hawkins shouted over and over that Mr. Anderson was trying to advance his agenda. Each

15   time, Mr. Anderson asked Mr. Hawkins not to speak to him like that, to stop yelling, and told

16   him that his conduct was hurtful. When Mr. Hawkins would not stop, Mr. Anderson eventually

17   left the meeting emotionally shaken.

18   15.   On July 25, Mr. Anderson emailed Mr. Hawkins and Mr. Deshpande a rebuttal to Mr.

19   Hawkins’ criticisms. Mr. Anderson again complained about the misleading open purchase

20   orders. Mr. Anderson specifically referred to the accounting problems as “cooking the books”

21   and a possible Sarbanes-Oxley violation. When Mr. Anderson did not receive a response, he

22   forwarded the email to his recruiter. Only then did it eventually reach the Associate General

23   Counsel, Global Ethics & Integrity and the VP, Internal Audit.

24   16.   On July 28, Mr. Anderson met with the Associate General Counsel and VP, Internal

25   Audit to discuss his concerns about the company’s suspicious accounting practices. Mr.

26   Anderson detailed his concerns that booking accruals for products and services that the

27   company did not receive during the accounting period was deceptive and produced unreliable

28
     COMPLAINT FOR DAMAGES                                                                      5
            Case 4:18-cv-06712-PJH Document 1 Filed 11/05/18 Page 6 of 13




 1   financial information. They agreed that Mr. Anderson’s concerns were serious and thanked

 2   him for bringing them to her attention.

 3   17.    On July 29, Mr. Anderson took a medical leave of absence to care for his mental health

 4   disability that was jeopardized by Mr. Hawkins’ retaliation and unfair accusations.

 5   18.    On August 23, while still out on medical leave, Mr. Anderson went to lunch with

 6   members of the Corporate Marketing Team. During the lunch, he discussed various issues

 7   pertaining to his personal life, including his wife’s diagnosis with cancer. Mr. Anderson was

 8   overcome with emotion and began crying during the lunch. Members of the team reported

 9   his behavior to Mr. Deshpande as they claimed to be uncomfortable.

10   19.    After several weeks on leave, on September 21, Mr. Anderson went to his office to

11   make sure his login credentials and files were in order, so that he could seamlessly return to

12   work. Throughout the course of that day, Mr. Anderson had several casual conversations

13   with S.V.P. Marketing Operations, Thimaya Subaiya, during Mr. Subaiya’s smoke breaks.

14   During those conversations, Mr. Anderson and Mr. Subaiya discussed a wide range of casual

15   topics, such as their kids, sports, and working for Salesforce. During one of these

16   conversations, Mr. Anderson expressed his frustration with Mr. Hawkins’ unfair treatment of

17   him, saying that if Mr. Hawkins had treated him that way in the neighborhood where Mr.

18   Anderson had grown up, things could have turned physical. Shortly thereafter, the company

19   claimed that Mr. Anderson had threatened Mr. Hawkins (who had not been present) in his

20   conversation with Mr. Subaiya. It did not interview Mr. Anderson about what he had said.

21   Salesforce also referred to Mr. Anderson’s communications during the time he was in

22   treatment and on leave of absence – such as his emotional concerns about his wife and the

23   company’s accounting manipulation – to stereotype Mr. Anderson’s mental health as

24   dangerous.

25   20.    Salesforce did not return Mr. Anderson from his medical leave of absence or engage

26   in the interactive process to try and accommodate his mental health disability. Instead, it

27   suspended Mr. Anderson on an administrative leave, claiming he was unstable, and

28   punishing him for the very mental health problems that the company’s retaliatory and
     COMPLAINT FOR DAMAGES                                                                       6
            Case 4:18-cv-06712-PJH Document 1 Filed 11/05/18 Page 7 of 13




 1   discriminatory conduct had exacerbated. During that time, Mr. Anderson continued to

 2   participate in the company’s purported investigation into his accounting manipulation

 3   complaint.

 4   21.    On September 23 and 27, Mr. Anderson complained to the Associate General Counsel

 5   and VP, Internal Audit that Mr. Hawkins’ treatment of him was due to his race. Mr. Anderson

 6   complained that Mr. Hawkins did not allow Mr. Anderson access to important stakeholders

 7   or strategic projects that he gave to Mr. Anderson’s White and Asian coworkers. Mr. Hawkins

 8   also frequently badgered Mr. Anderson – asking him the same question repeatedly and

 9   raising his voice – which he did not do with Mr. Anderson’s coworkers. However, no one

10   followed up with Mr. Anderson regarding his race discrimination complaint.

11   22.    The company did not report the results of its investigation for seven months. On

12   February 21, 2017, the company informed Mr. Anderson that it had concluded its

13   investigation into the accounting manipulation. It informed Mr. Anderson that Salesforce had

14   examined its accounting practices and that it had them reviewed by an outside law firm. While

15   the company agreed that Mr. Anderson raised serious concerns, it claimed that they did not

16   warrant anyone losing their job or going to prison because no individual adjustment was more

17   than a million dollars. In response, Mr. Anderson again volunteered to help correct the

18   problem.

19   23.    During this time, the company still did not allow Mr. Anderson to return to work despite

20   his repeated requests. On April 3, the company informed Mr. Anderson that it was “assessing

21   its corporate structure” and would get back to him.

22   24.    On July 7, Director Employee Relations, Kim Booker, emailed Mr. Anderson stating

23   that the company had eliminated his position, but that he could apply internally at Salesforce.

24   Ms. Booker claimed that the company had automated his position, although Mr. Anderson’s

25   co-worker told him that she did not see any evidence of automating his job duties. On July

26   11 – almost a year after Anderson’s comment, and with no explanation for the delay – Ms.

27   Booker issued Mr. Anderson a final written warning for his comment to Mr. Subaiya. Ms.

28   Booker again stated that Mr. Anderson was free to apply internally, but now claimed that he
     COMPLAINT FOR DAMAGES                                                                        7
            Case 4:18-cv-06712-PJH Document 1 Filed 11/05/18 Page 8 of 13




 1   was strictly prohibited from applying to any jobs that reported to Mr. Hawkins, to Mr.

 2   Deshpande, or that interacted with anyone in the Marketing department. She further stated

 3   that he was prohibited from going on floors eleven through fourteen of Salesforce West. If

 4   Mr. Anderson did not find a position by September 14, 2017, the company would terminate

 5   his employment.

 6   25.    Mr. Anderson dutifully applied for almost 20 jobs. However, he did not receive an

 7   interview for a single position. Further, on August 14, Ms. Booker emailed Mr. Anderson

 8   claiming that Mr. Hawkins did not violate any Salesforce policies and then scolded Mr.

 9   Anderson for applying to two jobs that purportedly interacted with Marketing. She insisted

10   that he route his job search entirely through Human Resources, contrary to normal company

11   practice. On September 14, just before Mr. Anderson’s final workday at Salesforce he

12   contacted a hiring manager with whom he had previously worked. When Ms. Booker found

13   out, she again reminded Mr. Anderson not to go directly to the hiring manager and to apply

14   through Human Resources. On September 25, 2017, Salesforce terminated Mr. Anderson.

15   26.    The above allegations are incorporated by reference in each and every cause of action

16   stated below.
                                   FIRST CAUSE OF ACTION
17                   Whistleblower Retaliation in Violation of Sarbanes-Oxley
18   27.    Plaintiff was an employee of Defendant.

19   28.    Plaintiff provided information, caused information to be provided, or otherwise assisted

20   in an investigation regarding conduct which Plaintiff reasonably believed constituted a

21   violation of section 1341, 1343, 4344, or 1348, and the rules and regulations of the Securities

22   and Exchange Commission relating to fraud against shareholders to a person with

23   supervisory authority over Plaintiff and/or a person working for Defendant who had the

24   authority to investigate, discovery, or terminate misconduct.

25   29.    Defendant suspended, terminated, harassed, and/or discriminated against Plaintiff

26   because of his complaints.

27   30.    Plaintiff was harmed.

28   31.    Defendant’s conduct was a substantial factor in causing Plaintiff’s harm.
     COMPLAINT FOR DAMAGES                                                                        8
            Case 4:18-cv-06712-PJH Document 1 Filed 11/05/18 Page 9 of 13



                                   SECOND CAUSE OF ACTION
 1                   Retaliation in Violation of California Labor Code §1102.5
 2   32.   Plaintiff was an employee of Defendant.

 3   33.   Plaintiff disclosed information that he had reasonable cause to believe disclosed a

 4   violation of, or noncompliance with, federal and state, statutes and regulations to a person

 5   with authority over him and/or an employee who has the authority to investigate, discover, or

 6   correct the violation or noncompliance.

 7   34.   Defendant terminated Plaintiff.

 8   35.   Plaintiff’s disclosure of information that he had reasonable cause to believe disclosed

 9   a violation of, or noncompliance with, federal, and state statutes and regulations to a person

10   with authority over him and/or an employee who has the authority to investigate, discover, or

11   correct the violation or noncompliance was a contributing factor for the termination and/or

12   other adverse actions.

13   36.   Plaintiff was harmed.

14   37.   Defendant’s conduct was a substantial factor in causing Plaintiff’s harm.
                                  THIRD CAUSE OF ACTION
15                         Race Discrimination in Violation of FEHA
16   38.   Defendant is an employer within the meaning of FEHA.

17   39.   Plaintiff was an employee of Defendant.

18   40.   Defendant terminated Plaintiff.

19   41.   Plaintiff’s race was a substantial motivating reason for the termination and/or failure to

20   promote.

21   42.   Plaintiff was harmed.

22   43.   Defendant’s conduct was a substantial factor in causing Plaintiff’s harm.
                                  FOURTH CAUSE OF ACTION
23                       Disability Discrimination in Violation of FEHA
24   44.   Defendant is an employer within the meaning of FEHA.

25   45.   Plaintiff was an employee of Defendant.

26   46.   Plaintiff has a mental disability that limits him in a major life activity, including working.

27   47.   Defendant knew of Plaintiff’s disability and/or regarded Plaintiff as disabled.

28
     COMPLAINT FOR DAMAGES                                                                             9
            Case 4:18-cv-06712-PJH Document 1 Filed 11/05/18 Page 10 of 13




 1   48.    Plaintiff was able to perform the essential functions of his job with reasonable

 2   accommodations for his condition.

 3   49.    Defendant terminated Plaintiff.

 4   50.    Plaintiff’s disability and/or need for reasonable accommodations and/or Defendant’s

 5   belief that Plaintiff was disabled was a substantial motivating reason for the termination

 6   and/or failure to promote.

 7   51.    Plaintiff was harmed.

 8   52.    Defendant’s conduct was a substantial factor in causing Plaintiff’s harm.
                                   FIFTH CAUSE OF ACTION
 9            Failure to Provide Reasonable Accommodation in Violation of FEHA
10   53.    Defendant is an employer within the meaning of FEHA.

11   54.    Plaintiff was an employee of Defendant.

12   55.    Defendant knew that Plaintiff has a mental disability that limits him in a major life

13   activity, including working.

14   56.    Plaintiff was able to perform the essential functions of his job with reasonable

15   accommodations for his disability.

16   57.    Defendant failed to provide reasonable accommodations for Plaintiff’s disability.

17   58.    Plaintiff was harmed.

18   59.    Defendant’s failure to provide reasonable accommodations was a substantial factor in

19   causing Plaintiff’s harm.
                                   SIXTH CAUSE OF ACTION
20              Failure to Engage in the Interactive Process in Violation of FEHA
21   60.    Defendant is an employer within the meaning of FEHA.

22   61.    Plaintiff was an employee of Defendant.

23   62.    Plaintiff has a mental disability that was known to Defendant.

24   63.    Plaintiff requested that Defendant make reasonable accommodations of his disability,

25   so that he would be able to perform the essential functions of her job.

26   64.    Plaintiff was willing to participate in an interactive process to determine whether

27   reasonable accommodations could be made.

28   65.    Defendant failed to participate in a timely good faith interactive process.
     COMPLAINT FOR DAMAGES                                                                      10
              Case 4:18-cv-06712-PJH Document 1 Filed 11/05/18 Page 11 of 13




 1   66.      Plaintiff was harmed.

 2   67.      Defendant’s failure to engage in a good faith interactive process was a substantial

 3   factor in causing Plaintiff’s harm.
                                      SEVENTH CAUSE OF ACTION
 4                                   Retaliation in Violation of FEHA
 5   68.      Defendant is an employer within the meaning of FEHA.

 6   69.      Plaintiff was an employee of Defendant.

 7   70.      Plaintiff opposed discriminatory activity that he reasonably believed to be unlawful

 8   under FEHA and sought reasonable accommodations for his disability.

 9   71.      Defendant terminated Plaintiff.

10   72.      Plaintiff’s opposition to activity he reasonably believed to be discriminatory and/or

11   Plaintiff’s request for reasonable accommodations for his disability was the motivating reason

12   for Defendant’s decision to terminate Plaintiff.

13   73.      Plaintiff was harmed.
                                         EIGHTH CAUSE OF ACTION
14                                    Interference in Violation of FMLA
15   74.      Defendant is an employer covered by FMLA.

16   75.      Plaintiff suffers from a serious health condition that made him unable to perform the

17   functions of his job.

18   76.      Plaintiff was eligible for medical leave under the FMLA.

19   77.      Plaintiff notified Defendant of his serious health condition and his need for medical

20   leave.

21   78.      Defendant interfered with Plaintiff’s FMLA rights.

22   79.      Plaintiff was harmed.

23   80.      Defendant’s conduct was a substantial factor in causing Plaintiff’s harm.
                                     NINTH CAUSE OF ACTION
24                                Retaliation in Violation of FMLA
25   81.      Plaintiff was eligible for medical leave under the FMLA.

26   82.      Plaintiff requested and took a medical leave.

27   83.      Defendant discriminated against and terminated Plaintiff.

28
     COMPLAINT FOR DAMAGES                                                                      11
              Case 4:18-cv-06712-PJH Document 1 Filed 11/05/18 Page 12 of 13




 1   84.      Plaintiff’s request to take a medical leave and his taking of the medical leave was a

 2   negative factor in Defendant’s decision to terminate and/or discriminate against Plaintiff.

 3   85.      Plaintiff was harmed.

 4   86.      Defendant’s retaliatory conduct was a substantial factor in causing Plaintiff’s harm.
                                       TENTH CAUSE OF ACTION
 5                                  Interference in Violation of CFRA
 6   87.      Defendant is an employer covered by CFRA.

 7   88.      Plaintiff suffers from a serious health condition that made him unable to perform the

 8   functions of his job.

 9   89.      Plaintiff was eligible for medical leave under CFRA.

10   90.      Plaintiff notified Defendant of his serious health condition and his need for medical

11   leave.

12   91.      Defendant interfered with Plaintiff’s CFRA rights.

13   92.      Plaintiff was harmed.

14   93.      Defendant’s conduct was a substantial factor in causing Plaintiff’s harm.
                                   ELEVENTH CAUSE OF ACTION
15                                Retaliation in Violation of CFRA
16   94.      Defendant is an employer covered by CFRA.

17   95.      Plaintiff was eligible for medical leave under CFRA.

18   96.      Plaintiff requested and took a medical leave.

19   97.      Defendant discriminated against and terminated Plaintiff.

20   98.      Plaintiff’s request to take a medical leave and his taking of the medical leave motivated

21   Defendant’s decision to terminate and/or discriminate against Plaintiff.

22   99.      Plaintiff was harmed.

23   100.     Defendant’s retaliatory conduct was a substantial factor in causing Plaintiff’s harm.

24                                        PRAYER FOR RELIEF

25           WHEREFORE, Plaintiff seeks relief as follows:

26   1. Economic damages for lost wages, employment benefits, and other compensation as a

27         result of Defendant’s wrongful conduct, plus interest;

28   2. Noneconomic damages for pain and suffering and emotional distress;

     COMPLAINT FOR DAMAGES                                                                            12
            Case 4:18-cv-06712-PJH Document 1 Filed 11/05/18 Page 13 of 13




 1   3. Statutory attorney’s fees;

 2   4. Injunctive relief;

 3   5. Declaratory relief;

 4   6. Liquidated damages;
     7. Civil penalties;
 5
     8. Exemplary damages;
 6
     9. Costs of suit; and
 7
     10. Such other relief as the court deems just.
 8                                   DEMAND FOR JURY TRIAL
 9          Plaintiff hereby demands a jury trial on all causes of action and claims with respect to
10   which he has a right to a jury trial.
11
     Date: November 5, 2018                             HOYER & HICKS
12
13
14
                                                        Nicole B. Gage
15                                                      Richard A. Hoyer
                                                        Attorneys for Plaintiff
16                                                      STEPHEN ANDERSON
17
18
19
20
21
22
23
24
25
26
27
28
     COMPLAINT FOR DAMAGES                                                                       13
